EXHIBIT 10.1

AMENDMENT NUMBER THREE
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This AMENDMENT NUMBER THREE TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into as of August 9, 2006, by WELLS FARGO
FOOTHILL, INC., a California corporation (“Lender”), and IMAGE ENTERTAINMENT,
INC., a  Delaware corporation, f/k/a Image Entertainment, Inc., a California
corporation, (“Borrower”), with reference to the following:

WHEREAS, Borrower and Lender are parties to that certain Amended and Restated
Loan and Security Agreement, dated as of August 10, 2005 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Loan Agreement”);

WHEREAS, Borrower has requested that Lender make certain amendments to the Loan
Agreement, grant certain consents, and grant a waiver of certain Events of
Default that have occurred under the Loan Agreement; and

WHEREAS, subject to the terms and conditions set forth herein, Lender is willing
to make the amendments and grant the consents and waiver requested by Borrower.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.      Defined Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Loan Agreement, as
amended hereby.

2.      Amendments to Loan Agreement.


(A)           SECTION 1.1 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY ADDING THE
FOLLOWING DEFINITIONS IN PROPER ALPHABETICAL ORDER OR AMENDING AND RESTATING THE
FOLLOWING DEFINITIONS, AS THE CASE MAY BE:

“Applicable Margin” means as of any date of determination, the per annum
percentage determined by the matrix set forth below, based upon the average
Excess Availability for the calendar month immediately preceding such date of
determination:

Average Excess Availability

 

Applicable Margin

 

Greater than $15,000,000

 

0.25

%

Greater than $7,500,000 but less than or equal to $15,000,000

 

0.50

%

Less than or equal to $7,500,000

 

0.75

%

 


--------------------------------------------------------------------------------




 

“Dilution Reserve” means, as of the date of any determination, an amount equal
to (a) the amount of Eligible Accounts, multiplied by (b) the amount (expressed
as a percentage and calculated based upon the prior twelve month period) of
Accounts of the Borrowing Base Parties which were the subject of credit
memoranda and other dilution in excess of ten percent (10%).

“EBITDA” means, with respect to any fiscal period, consolidated earnings of the
Borrower and its Subsidiaries before all interest, taxes, depreciation and
amortization expenses (excluding Borrower’s or its subsidiaries amortized
production costs) for such period, determined in accordance with GAAP, plus
solely with respect to Borrower’s fiscal year ending 2007, reasonable legal fees
relating to the anti-takeover defense against Lions Gate Entertainment Corp., in
an amount not to exceed $500,000 per fiscal quarter and $1,000,000 in the
aggregate.

“Eligible Accounts” means those Accounts, net of finance charges, created by any
Borrowing Base Party in the ordinary course of business that arise out of such
Borrowing Base Party sale of goods or rendition of services, that strictly
comply with each and all of the representations and warranties respecting
Accounts made in the Loan Documents, and that are and at all times continue to
be acceptable to Foothill in all respects; provided, however, that standards of
eligibility may be fixed and revised from time to time by Foothill in Foothill’s
reasonable credit judgment.  Eligible Accounts shall not include the following:

(a)           Accounts that the Account Debtor has failed to pay within
forty-five (45) days of the due date set forth in the invoice or Accounts with
selling terms of more than ninety (90) days, and all Accounts owed by an Account
Debtor that has failed to pay fifty percent (50%) or more of its Accounts owed
to Borrower within forty-five (45) days of the due date set forth in the
invoice;

(b)           Accounts with respect to which the Account Debtor is an officer,
employee, Affiliate, or agent of Borrower;

(c)           Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, or bill and hold, are C.O.D.
or subject to conditional sale contracts, or other terms by reason of which the
payment by the Account Debtor may be conditional;

(d)           Accounts with respect to which the Account Debtor is not resident
of the United States or Canada, and which are not either (i) covered by credit
insurance in form and amount, and by an insurer, satisfactory to Foothill, or
(ii) supported by one or more letters of credit that are assignable by their
terms and have been delivered to Foothill in an amount, of a tenor, and issued
by a financial institution, acceptable to Foothill;

2


--------------------------------------------------------------------------------




 

(e)           Accounts with respect to which the Account Debtor is either
(i) the United States or any department, agency, or instrumentality of the
United States (exclusive, however, of Accounts with respect to which Borrower
has complied, to the satisfaction of Foothill, with the Assignment of Claims
Act, 31 U.S.C. § 3727), or (ii) any State of the United States;

(f)            Accounts with respect to which Borrower or any of its
Subsidiaries is or may become liable to the Account Debtor for goods sold or
services rendered by the Account Debtor to such Person (exclusive, however, of
Accounts with respect to which Borrower shall have obtained an agreement, in
form and substance satisfactory to Foothill, from the Account Debtor agreeing to
waive its rights of offset as against Foothill);

(g)           Accounts with respect to an Account Debtor whose total obligations
owing to the Borrowing Base Parties exceed fifteen percent (15%) of all Eligible
Accounts, to the extent of the obligations owing by such Account Debtor in
excess of such percentage; provided, however, (i) in the case of Accounts with
respect to which Anderson Merchandisers (“Anderson”) is the Account Debtor,
Eligible Accounts shall not include Accounts thereof owing to Borrowing Base
Parties to the extent that the total obligations of Anderson owing to the
Borrower and its Subsidiaries exceed thirty percent (30%) of all Eligible
Accounts, it being understood that such percentage threshold for Accounts owing
by Anderson is subject to downward modification in Foothill’s sole discretion
based on Foothill’s continuing review, from time to time, of the performance of
such Accounts, and (ii) in the case of Accounts with respect to which Best Buy,
Inc. (“Best Buy”) is the Account Debtor, Eligible Accounts shall not include
Accounts thereof owing to the Borrowing Base Parties to the extent that the
total obligations of Best Buy owing to the Borrower and its Subsidiaries exceed
twenty-five percent (25%) of all Eligible Accounts; provided, however, that in
no event shall Eligible Accounts include Accounts of Anderson or Best Buy to the
extent that the aggregate amount of total obligations of Anderson and Best Buy
owing to Borrower and its Subsidiaries exceed forty-five percent (45%) of all
Eligible Accounts;

(h)           Accounts arising from rebilling or chargebacks with respect to
short billing on prior invoices;

(i)            Accounts with respect to which the Account Debtor disputes
liability or makes any claim with respect thereto (to the extent of the amount
of the dispute or claim), or is subject to any Insolvency Proceeding, or becomes
insolvent, or goes out of business;

(j)            Accounts the collection of which Foothill, in its reasonable
credit judgment, believes to be doubtful by reason of the Account Debtor’s
financial condition;

(k)           Accounts that are payable in other than United States Dollars;

(1)           Accounts with respect to which the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, the services
giving rise to such Account have not been performed and accepted by the Account
Debtor, or the Account otherwise does not represent a final sale;

3


--------------------------------------------------------------------------------




 

(m)          Accounts that represent progress payments or other advance billings
that are due prior to the completion of performance by Borrower of the subject
contract for goods or services; and

(n)           Accounts that are not subject to a valid and perfected first
priority security interest in favor of Foothill.

“Guarantors” means, each Subsidiary of Borrower, and “Guarantor” means any one
of them.

“Loan Documents” means this Agreement, the Lockbox Agreements, the Capital
Expenditure Loan Note, the Disbursement Letter, the Letters of Credit, any
Trademark Security Agreement, the Guarantees, the Guarantor Security Agreements,
the Stock Pledge Agreement, the Intercompany Subordination Agreement, any
Collateral Access Agreements and depository account, blocked account, lockbox
account or similar agreements, or  note or notes executed by Borrower or its
Subsidiaries and payable to Foothill, any agreement whereby any Person is joined
as a party to any Loan Document or made a continuing guaranty of the
Obligations, and any other agreement entered into, now or in the future, in
connection with this Agreement.

“LIBOR Rate Margin” means as of any date of determination, the per annum
percentage determined by the matrix set forth below, based upon the average
Excess Availability for the calendar month immediately preceding such date of
determination:

Average Excess Availability for the preceding month

 

LIBOR Rate Margin

 

Greater than $15,000,000

 

2.75

%

Greater than $7,500,000 but less than or equal to $15,000,000

 

3.00

%

Less than or equal to $7,500,000

 

3.25

%

 

“Trademark Security Agreement” means any trademark security agreement entered
into by and among any Guarantor and Foothill to effectuate Foothill’s existing
security interests in the trademarks and other general intangibles described
therein.


(B)           SECTION 2.1(A)(I)(W) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:

(w)          an amount equal to Borrowing Base Parties collections with respect
to Accounts for the immediately preceding seventy-five (75) day period; plus

4


--------------------------------------------------------------------------------




 


(C)           SECTION 2.10(B) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:

(b)           Unused Line Fee.  On the first day of each month during the term
of this Agreement, a fee in an amount equal to one-quarter of one percent
(0.25%) per annum times the Average Unused Portion of the Maximum Revolving
Credit Amount from and after the Restatement Effective Date;


(D)           SECTION 2.10(D) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:

(d)           Financial Examination, Documentation, and Appraisal Fees. 
Foothill’s customary fee of Eight Hundred Fifty Dollars ($850) per day per
examiner, plus out-of-pocket expenses for each financial analysis and
examination (i.e., audits) of Borrower performed by Foothill or its agents; the
out-of-pocket expenses for each appraisal of the Collateral performed by
personnel employed by Foothill; and the actual charges paid or incurred by
Foothill if it elects to employ the services of one or more third Persons to
perform such financial analyses and examinations (i.e., audits) of Borrower or
to appraise the Collateral; provided however, that if the average Excess
Availability (for the six calendar month period ending immediately preceding
such date of determination) is at least $10,000,000, Borrower shall be obligated
to pay such fees and expenses for no more than two financial audits or
examinations, or appraisals, per calendar year; provided, further, that if the
average Excess Availability (for the three calendar month period ending
immediately preceding such date of determination) is at least $5,000,000, such
financial audits and examinations, and appraisals, may be conducted only as
agreed upon by Foothill and Borrower; provided, further, notwithstanding
anything contained in the preceding two provisos, (i) Foothill may conduct
audits, examinations, and appraisals with such frequency as Foothill shall
require and (ii) Borrower shall be required to pay or otherwise reimburse
Foothill the cost of such audits and examinations, and appraisals if (x) an
Event of Default has occurred and is continuing, or (y) Foothill and Borrower
have agreed that an audit or appraisal is appropriate.


(E)           SECTION 3.2(B) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:

(b)           The obligation of Foothill to make any Advance or provide any
Capital Expenditure Loan under this Agreement is subject to the fulfillment, to
the satisfaction of Foothill and its counsel, of each of the following
conditions within the time period therefore specified below, and the failure by
Borrower to so perform or cause to be performed shall constitute an immediate
Event of Default); provided, however, any such condition may be waived partially
or completely by Foothill in its sole discretion by writing (which, for
avoidance of doubt shall include an email by an authorized representative of
Foothill):

(i)      On or before August 31, 2006, Foothill shall have received a joinder
agreement duly executed and delivered by Image Entertainment (UK), Inc., and
each other Guarantor as Lender shall deem necessary in its sole and absolute
discretion and the same shall be in form and substance satisfactory to Lender;

5


--------------------------------------------------------------------------------




 

(ii)     On or before August 31, 2006, Foothill shall have received a trademark
security agreement entered into by each Guarantor as Foothill shall deem
necessary in its sole and absolute discretion to effectuate Foothill’s existing
security interests in the trademarks and other general intangibles described
therein, duly executed and in form and substance satisfactory to Foothill in its
sole discretion;

(iii)    On or before August 31, 2006, Foothill shall have received all original
certificates representing the Stock pledged by each of the Guarantors, as
applicable, pursuant to the joinder agreement referenced in subparagraph (i)
immediately above as well as Stock powers with respect thereto endorsed in
blank.

(iv)   On or before August 31, 2006, Foothill shall have with respect to  each
of the Guarantors:

(a) a certificate from the Secretary of each such Guarantor (i) attaching and
attesting to the resolutions of such Guarantor’s Board of Directors authorizing
its execution, delivery, and performance of the Loan Documents to which such
Guarantor is a party, and authorizing specific officers of such Guarantor to
execute the same, and (ii) attesting to the incumbency and signatures of such
specific officers of such Guarantor.

(b) copies of each such Guarantor’s By-laws and Articles or Certificate of
Incorporation, as amended, modified, or supplemented to August 9, 2006,
certified by the Secretary of such Guarantor;

(c) Foothill shall have received a certificate of status with respect to each
such Guarantor, dated no earlier than August 1, 2006, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Guarantor, which certificate shall indicate that such Guarantor is in good
standing in such jurisdiction;

(d) Foothill shall have received certificates of status with respect to each
such Guarantor, each dated no earlier than August 1, 2006, such certificates to
be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Guarantor) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Effect, which
certificates shall indicate that such Guarantor is in good standing in such
jurisdictions;

(e) Foothill shall have received evidence that appropriate financing statements
have been duly filed in such office or offices as may be necessary or, in the
opinion of Foothill, desirable to perfect the Foothill’s Liens in and to the
Collateral, and Foothill shall have received certified searches reflecting the
filing of all such financing statements and which results, except as otherwise
agreed to in writing by Foothill, shall not show any such Liens;


(F)            SECTION 6.12(A) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:

6


--------------------------------------------------------------------------------




 

(a)           EBITDA.  (i) Borrower shall not have two consecutive fiscal
quarters of EBITDA losses (exclusive of the quarter ending September 30, 2006)
and (ii) Borrower shall maintain EBITDA, for each fiscal period set forth below,
of not less than the amount indicated below opposite such fiscal period:

for the immediately preceding twelve-month period ending 06/30/06

 

$3,500,000

 

for the immediately preceding twelve-month period ending 09/30/06

 

$1,500,000

 

for the immediately preceding twelve-month period ending 12/31/06

 

$2,000,000

 

for the immediately preceding twelve-month period ending 03/31/07

 

$2,500,000

 

for the immediately preceding twelve-month period ending 06/30/07

 

$2,500,000

 

for the immediately preceding twelve-month period ending 09/30/07

 

$3,000,000

 

for the immediately preceding twelve-month period ending 12/31/07 and for each
twelve-month period ending at each fiscal quarter end thereafter

 

$3,500,000

 

 


(G)           SCHEDULES 5.6(A), 5.6(B), 5.6(C), 5.7(A), 5.7(B), AND 5.7(C) OF
THE LOAN AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY AND REPLACED WITH
SCHEDULES 5.6(A), 5.6(B), 5.6(C), 5.7(A), 5.7(B), AND 5.7(C) ATTACHED HERETO,
RESPECTIVELY.

3.      Waiver.  Lender hereby waives the Event of Default that has occurred as
a result of the failure by Borrower to comply with Section 6.12(a) of the Loan
Agreement with respect to the fiscal period ending June 30, 2006.

4.      Conditions Precedent to Amendment.  The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof:


(A)           LENDER SHALL HAVE RECEIVED THIS AMENDMENT, DULY EXECUTED BY THE
PARTIES HERETO, AND THE SAME SHALL BE IN FULL FORCE AND EFFECT.

7


--------------------------------------------------------------------------------




 


(B)           LENDER SHALL HAVE RECEIVED A REAFFIRMATION AND CONSENT
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A, DULY EXECUTED AND
DELIVERED BY EACH GUARANTOR.


(C)           LENDER SHALL HAVE RECEIVED AN AMENDMENT FEE IN THE AMOUNT OF
$20,000, WHICH AMOUNT BORROWER AUTHORIZES LENDER TO CHARGE TO THE LOAN ACCOUNT.


(D)           THE REPRESENTATIONS AND WARRANTIES HEREIN AND IN THE LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE HEREOF, AS THOUGH MADE ON SUCH DATE (EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER
DATE).


(E)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE HEREOF, NOR SHALL RESULT FROM THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN.


(F)            NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY
NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN SHALL HAVE BEEN ISSUED AND REMAIN IN FORCE BY ANY
GOVERNMENTAL AUTHORITY AGAINST BORROWER, ANY GUARANTOR, OR LENDER.

5.      Release.  Borrower hereby waives, releases, remises and forever
discharges Lender, each of its Affiliates, and each of its officers, directors,
employees, and agents (collectively, the “Releasees”), from any and all claims,
demands, obligations, liabilities, causes of action, damages, losses, costs and
expenses of any kind or character, known or unknown, past or present, liquidated
or unliquidated, suspected or unsuspected, which Borrower ever had, now has or
might hereafter have against any such Releasee which relates, directly or
indirectly, to the Loan Agreement or any other Loan Document, or to any acts or
omissions of any such Releasee with respect to the Loan Agreement or any other
Loan Document, or to the lender-borrower relationship evidenced by the Loan
Documents.  As to each and every claim released hereunder, Borrower hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and having been so advised, Borrower specifically
waives the benefit of the provisions of Section 1542 of the Civil Code of
California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

As to each and every claim released hereunder, Borrower also waives the benefit
of each other similar provision of applicable federal or state law, if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

6.      Representations and Warranties.  Borrower represents and warrants to
Lender that (a) the execution, delivery, and performance of this Amendment and
of the Loan Agreement, as amended hereby, (i) are within its powers, (ii) have
been duly authorized by all necessary action, and (iii) are not in contravention
of any law, rule, or regulation applicable to it, or any order,

8


--------------------------------------------------------------------------------




 

judgment, decree, writ, injunction, or award of any arbitrator, court, or
Governmental Authority, or of the terms of its Governing Documents, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected; (b) this Amendment and the Loan Agreement, as amended
hereby, are legal, valid and binding obligations of Borrower, enforceable
against Borrower in accordance with their respective terms; and (c) no Default
or Event of Default has occurred and is continuing on the date hereof or as of
the date upon which the conditions precedent set forth herein are satisfied.

7.      Choice of Law.  The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of California.

8.      Counterpart Execution.  This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart.  Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment.  Any party delivering an
executed counterpart of this Amendment by telefacsimile or electronic mail also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

9.      Effect on Loan Documents.


(A)           THE LOAN AGREEMENT, AS AMENDED HEREBY, AND EACH OF THE OTHER LOAN
DOCUMENTS SHALL BE AND REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS AND HEREBY ARE RATIFIED AND CONFIRMED IN ALL RESPECTS.  THE
EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AMENDMENT SHALL NOT OPERATE, EXCEPT
AS EXPRESSLY SET FORTH HEREIN, AS A MODIFICATION OR WAIVER OF ANY RIGHT, POWER,
OR REMEDY OF LENDER UNDER THE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT.  THE
WAIVERS, CONSENTS, AND MODIFICATIONS HEREIN ARE LIMITED TO THE SPECIFICS HEREOF,
SHALL NOT APPLY WITH RESPECT TO ANY FACTS OR OCCURRENCES OTHER THAN THOSE ON
WHICH THE SAME ARE BASED, SHALL NOT EXCUSE FUTURE NON-COMPLIANCE WITH THE LOAN
DOCUMENTS, AND SHALL NOT OPERATE AS A CONSENT TO ANY FURTHER OR OTHER MATTER
UNDER THE LOAN DOCUMENTS.


(B)           UPON AND AFTER THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE
IN THE LOAN AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREIN”, “HEREOF” OR
WORDS OF LIKE IMPORT REFERRING TO THE LOAN AGREEMENT, AND EACH REFERENCE IN THE
OTHER LOAN DOCUMENTS TO “THE LOAN AGREEMENT”, “THEREUNDER”, “THEREIN”, “THEREOF”
OR WORDS OF LIKE IMPORT REFERRING TO THE LOAN AGREEMENT, SHALL MEAN AND BE A
REFERENCE TO THE LOAN AGREEMENT AS MODIFIED AND AMENDED HEREBY.


(C)           TO THE EXTENT THAT ANY TERMS AND CONDITIONS IN ANY OF THE LOAN
DOCUMENTS SHALL CONTRADICT OR BE IN CONFLICT WITH ANY TERMS OR CONDITIONS OF THE
LOAN AGREEMENT, AFTER GIVING EFFECT TO THIS AMENDMENT, SUCH TERMS AND CONDITIONS
ARE HEREBY DEEMED MODIFIED OR AMENDED ACCORDINGLY TO REFLECT THE TERMS AND
CONDITIONS OF THE LOAN AGREEMENT AS MODIFIED OR AMENDED HEREBY.

9


--------------------------------------------------------------------------------




 


(D)           THIS AMENDMENT IS A LOAN DOCUMENT.

10.    Entire Agreement.  This Amendment embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.

[signature page follows]

10


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

IMAGE ENTERTAINMENT, INC.,

 

a Delaware corporation

 

 

 

By

/s/ JEFF M. FRAMER

 

Title: Chief Financial Officer

 

 

[SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]

 


--------------------------------------------------------------------------------




 

WELLS FARGO FOOTHILL, INC.,

 

a California corporation

 

 

 

By

/s/ Terri Le

 

Title: Vice President

 

 

[SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]


--------------------------------------------------------------------------------




 

Exhibit A

REAFFIRMATION AND CONSENT

Dated as of August 9, 2006

Reference hereby is made to that certain Amendment Number Three to Loan and
Security Agreement, dated as of the date hereof (the “Amendment”), between Wells
Fargo Foothill, Inc. (“Lender”), and Image Entertainment, Inc. (“Borrower”). 
Capitalized terms used herein shall have the meanings ascribed to them in that
certain Amended and Restated Loan and Security Agreement, dated as of August 10,
2005 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Loan Agreement”), between Borrower and Lender.  Each of the
undersigned hereby (a) represents and warrants that the execution and delivery
of this Reaffirmation and Consent are within its powers, have been duly
authorized by all necessary action, and are not in contravention of any law,
rule, or regulation applicable to it, or any order, judgment, decree, writ,
injunction, or award of any arbitrator, court, or Governmental Authority, or of
the terms of its Governing Documents, or of any contract or undertaking to which
it is a party or by which any of its properties may be bound or affected, (b)
consents to the amendment of the Loan Agreement set forth in the Amendment and
any waivers granted therein; (c) acknowledges and reaffirms all obligations
owing by it to Lender under any Loan Document to which it is a party; (d) agrees
that each Loan Document to which it is a party is and shall remain in full force
and effect, and (e) ratifies and confirms its consent to any previous amendments
of the Loan Agreement and any previous waivers granted with respect to the Loan
Agreement.  Although each of the undersigned have been informed of the matters
set forth herein and have acknowledged and agreed to same, each of the
undersigned understands that Lender shall have no obligation to inform the
undersigned of such matters in the future or to seek the undersigned’s
acknowledgement or agreement to future amendments, waivers, or modifications,
and nothing herein shall create such a duty.

[signature page follows]

 

 

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO AMENDMENT NUMBER THREE TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned have executed this Reaffirmation and Consent
as of the date first set forth above.

 

HOME VISION ENTERTAINMENT, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ JEFF M. FRAMER

 

Name: Jeff M. Framer

 

Title: Chief Financial Officer

 

 

 

 

 

EGAMI MEDIA, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ JEFF M. FRAMER

 

Name: Jeff M. Framer

 

Title: Chief Financial Officer

 

 

 

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT TO AMENDMENT NUMBER THREE TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]

 


--------------------------------------------------------------------------------


 

SCHEDULE 5.6

Schedule 5.6(a)

State of Incorporation

Image Entertainment, Inc.

Image Entertainment (UK), Inc.

a Delaware corporation

a Delaware corporation

 

 

Egami Media, Inc.

Home Vision Entertainment, Inc.

a Delaware corporation

(formerly Public Media, Inc.)

 

a Delaware corporation

 

Schedule 5.6(b)

Location of Chief Executive Offices

Image Entertainment, Inc.

Image Entertainment (UK), Inc.

20525 Nordhoff Street, Suite 200

20525 Nordhoff Street, Suite 200

Chatsworth, California 91311-6104

Chatsworth, California 91311-6104

 

 

Egami Media, Inc.

Home Vision Entertainment, Inc.

20525 Nordhoff Street, Suite 200

(formerly Public Media, Inc.)

Chatsworth, California 91311-6104

20525 Nordhoff Street, Suite 200

 

Chatsworth, California 91311-6104

 

Schedule 5.6(c)

Organizational Numbers

Image Entertainment, Inc.

Image Entertainment (UK), Inc.

FEIN: 84-0685613

FEIN: 20-2253290

Delaware Corporation Number: 4008621

Delaware Corporation #3894243

California Corporation #C1472348

 

 

 

 

Home Vision Entertainment, Inc.

Egami Media, Inc.

(formerly Public Media, Inc.)

FEIN: 20-1804998

FEIN: 36-2103866

Delaware Corporation Number: 3864923

Delaware Corporation #0772065

California Corporation #C2720460

Illinois Corporation #53133568

 

California Corporation #C2063045

 

As of August 8, 2006


--------------------------------------------------------------------------------




 

Schedule 5.6(d)

Commercial Tort Claims

None Held

 

As of August 8, 2006


--------------------------------------------------------------------------------




 

SCHEDULE 5.7

 

Schedule 5.7(a)

Active Subsidiaries of Image Entertainment, Inc.

Egami Media, Inc.

Wholly-owned subsidiary, incorporated in Delaware

Image Entertainment (UK), Inc.

Wholly-owned subsidiary, incorporated in Delaware

Home Vision Entertainment, Inc. (formerly Public Media, Inc.)

Wholly-owned subsidiary, incorporated in Delaware

 

Schedule 5.7(b)

Capital Stock of Image Entertainment, Inc., a Delaware corporation

Total Authorized:  125,000,000

100,000,000 designated as Common Stock with $.0001 par value

25,000,000 designated as Preferred Stock with $.0001 par value

Total Issued and Outstanding Common Stock:  21,296,346

Total Issued Preferred Stock:  None

Total Options and Warrants Issued and Outstanding: 3,798,399

 

Schedule 5.7(c)

Capital Stock of Subsidiaries of Image Entertainment, Inc.

Egami Media, Inc., a Delaware corporation

Total Authorized:  150,000,000

100,000,000 designated as Common Stock with $0.0001 par value

50,000,000 designated as Preferred Stock with $0.0001 par value

Total Outstanding Common Stock: 10,000,000 (100% of outstanding stock of Egami
held by Image)

Total Issued Preferred Stock:  None

Total Options Authorized by 2005 Incentive Compensation Plan:  10,000,000

Total Options Issued and Outstanding: 3,450,000 (held by employees)

 

As of August 8, 2006


--------------------------------------------------------------------------------




 

Image Entertainment (UK), Inc., a Delaware corporation

Total Authorized:  1,000,000

1,000,000 designated as Common Stock with $0.0001 par value

No Preferred Stock

Total Outstanding Common Stock: 1,000,000 (100% of Image UK held by Image
Entertainment, Inc.)

Home Vision Entertainment, Inc. (formerly Public Media, Inc.), a Delaware
corporation

Total Authorized:  20,000

20,000 designated as Common Stock with $0.01 par value

No Preferred Stock

Total Outstanding Common Stock: 13,265 (100% of Home Vision held by Image)

 

As of August 8, 2006


--------------------------------------------------------------------------------